           Case 5:19-cr-00111-R Document 39 Filed 12/02/19 Page 1 of 2
Appellate Case: 19-6175 Document: 010110268492 Date Filed: 12/02/2019                   Page: 1

                          UNITED STATES COURT OF APPEALS
                              FOR THE TENTH CIRCUIT
                               OFFICE OF THE CLERK
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80257
                                         (303) 844-3157
  Elisabeth A. Shumaker                                                           Chris Wolpert
  Clerk of Court                     December 02, 2019                       Chief Deputy Clerk




  Mr. William P. Earley
  Office of the Federal Public Defender
  Western District of Oklahoma
  215 Dean A. McGee Avenue, Suite 109
  Oklahoma City, OK 73102

  RE:       19-6175, United States v. Pedro
            Dist/Ag docket: 5:19-CR-00111-R-1

 Dear Counsel:

 As appointed counsel, you are required to file a designation of record with the district
 court. You must also file a copy with this court. Under 10th Cir. R. 10.3(A)(1), that
 designation must be filed within 14 days of filing the notice of appeal. If you have not
 done so already, you should file the designation immediately.

 In addition, and also within 14 days of filing the notice of appeal, all appointed counsel
 must file either a motion to continue the CJA appointment or a motion to withdraw. See
 10th Cir. R. 46.3(B). Any motion to withdraw must comply with 10th Cir. R. 46.4(A).

 Under 10th Cir. R. 10.3(A)(2), the government may file an additional designation within
 14 days after service of appellant's designation. Once that time passes, the district court
 will complete assembly of the record. The district court clerk will transmit the record to
 this court and will notify the parties. See Fed. R. App. P. 11(b)(2); 10th Cir. R. 11.2(A).

 The opening brief is due forty days after the appellate record is filed. See Fed. R. App. P.
 31(a)(1); see also 10th Cir. R. 31.1(A).

 Briefs must satisfy all requirements of the Federal Rules of Appellate Procedure and
 Tenth Circuit Rules with respect to form and content. See specifically Fed. R. App. P. 28
 and 32 and 10th Cir. R. 28.1, 28.2 and 32, as well as 31.3 when applicable. As applicable,
 we encourage all counsel to be familiar with 10th Cir. R. 46.4(B). Seven hard copies of
 briefs must be provided to the court within two days of filing via the court's Electronic
 Case Filing system. See 10th Cir. R. 31.5 and the court's CM/ECF User's Manual.
           Case 5:19-cr-00111-R Document 39 Filed 12/02/19 Page 2 of 2
Appellate Case: 19-6175 Document: 010110268492 Date Filed: 12/02/2019                  Page: 2
 Counsel are encouraged to utilize the court's Briefing & Appendix checklist when
 compiling their briefs.

 Motions for extension of time to file briefs must comply with 10th Cir. R. 27.1 and 27.6.
 These motions are not favored.

 Thank you very much for your service to the court in your role as appointed counsel. If
 you are unfamiliar with the court's procedures or have questions, please call this office. In
 addition, you might also call the Appellate Division, created by the court to handle
 appeals circuit-wide, of the Office of the Federal Public Defender in Denver. That
 number is 303-294-7002. One of the appellate assistants will be happy to help you.

 Please contact this office if you have questions.

                                             Sincerely,



                                             Elisabeth A. Shumaker
                                             Clerk of the Court



  cc:      Mary Elizabeth Walters




  EAS/jm
